t c memo united_states tax_court robert sievers petitioner v commissioner of internal revenue respondent docket no filed date robert sievers pro_se melissa jane hedtke for respondent memorandum opinion buch judge the internal_revenue_service issued a notice_of_deficiency to mr sievers determining deficiencies additions to tax and penalties for and as follows unless otherwise indicated all section references are to the internal continued additions to tax accuracy- related penalty year deficiency dollar_figure big_number big_number sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure --- --- big_number --- --- sec_6662 --- dollar_figure --- after the irs issued the notice_of_deficiency the parties made many concessions including the irs’ conceding all of the additions to tax for the issues remaining for consideration are whether mr sievers is entitled to mortgage interest and real_estate tax deductions for each year is entitled to certain business_expense deductions for each year had discharge_of_indebtedness income for is liable for an accuracy-related_penalty for and is liable for additions to tax for failure_to_file a return timely and failure_to_pay_tax timely for continued revenue code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background at the time the petition was filed mr sievers resided in minnesota mr sievers owned and operated a landscaping business named groundscape in the fall of mr sievers experienced financial difficulty in his landscaping business and as a result he moved to arizona to try flipping houses having had little success at that venture in the spring of mr sievers returned to minnesota and resumed his landscaping business the record is not clear as to whether mr sievers timely filed a form_1040 u s individual_income_tax_return return for although the notice_of_deficiency is premised in part on mr sievers’ not having filed that return mr sievers timely filed a return but did not file a return as authorized by sec_6020 respondent prepared substitutes for returns for and using both bank deposit analyses and information returns on date the irs issued a notice_of_deficiency for and to mr sievers mr sievers timely filed a petition disputing the notice of flipping is defined as the practice of buying something such as goods real_estate or securities at a low price and quickly reselling at a higher price black’s law dictionary 9th ed mr sievers asserts that he timely filed his return consistent with this assertion respondent conceded the addition_to_tax for failure to timely file a return for thus the question of whether he timely filed is not before us deficiency this case was originally set for trial in date in anticipation of that trial date mr sievers prepared a new set of income_tax returns covering those years the court continued the case to allow mr sievers additional time to gather documents to submit to the irs and to prepare for trial after the case was continued mr sievers prepared a second set of returns which he submitted to the irs along with a general ledger and copies of canceled checks on this second set of returns he claimed deductions for mortgage interest real_estate_taxes and various business_expenses relating to his landscaping business and for he claimed a deduction for tuition mr sievers generally did not keep receipts or a log of expenses for purchases rather he relied on bank statements and canceled checks to substantiate his expenditures nevertheless before trial respondent conceded that mr sievers substantiated more than dollar_figure of business_expenses for principally consisting of labor materials supplies and depreciation respondent conceded fewer deductions for and the parties filed a stipulation of facts and a supplemental stipulation of facts at trial and they filed a stipulation of settled issues five months after trial we begin with the second set of returns and address the remaining deductions and income disputed at trial discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving those determinations wrong income_tax deductions are a matter of legislative grace and the burden of proving any deduction rests on the taxpayers further taxpayers are required to maintain sufficient records to show whether or not such person is liable for tax home mortgage interest and real_estate_taxes mr sievers claims that he is entitled to deductions for home mortgage interest and real_estate_taxes related to his home in minnesota for each of the three years mr sievers claims deductions for portions of these amounts as expenses for business use of his home on schedules c profit or loss from business and the remainder as itemized_deductions on schedules a itemized_deductions both the home mortgage interest and the real_estate_taxes paid were supported by rule a 290_us_111 503_us_79 see also rule a sec_6001 stipulated information returns respondent allowed deductions only for portions of these items for and disallowed them in their entirety for and a taxpayer may deduct interest_paid or accrued on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence a qualified_residence includes the taxpayer’s principal_residence within the meaning of sec_121 and one other residence of the taxpayer that is selected by the taxpayer for purposes of the deduction and that is used by the taxpayer as a residence within the meaning of sec_280a sec_280a provides a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of--a days or b percent of the number of days during such year for which such unit is rented at a fair rental similarly taxpayers may claim a deduction pursuant to sec_164 for any s tate and local and foreign real_property_taxes paid_or_accrued during the taxable_year the stipulated information returns and bank records reflect that mr sievers made the payments through direct withdrawals for the home interest and real sec_163 sec_163 estate_taxes mr sievers lived in his minnesota home while in minnesota and certainly for more than days each year there is no evidence that his minnesota home was rented out at fair rental when mr sievers was in arizona as a result mr sievers’ minnesota home was a qualified_residence therefore mr sievers is entitled to both the mortgage interest and real_estate_taxes deductions in full for each year regarding the business use of mr sievers’ residence respondent conceded that mr sievers could treat a portion of the mortgage interest and the real_estate_taxes as business_expenses for mr sievers claims he is entitled to additional deductions for the business use of his home as a general_rule sec_280a denies deductions for the business use of a taxpayer’s residence sec_280a however allows a taxpayer to deduct expenses allocable to that portion of a residence that the taxpayer uses exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business personal_use of a room or segregated area precludes claiming deductions for business use of that same space unless some or all of the use of the room was for the storage of inventory although mr sievers testified that he stored materials and equipment at his home he did not establish that he used any portion of his home exclusively see hefti v commissioner tcmemo_1993_128 for business during the years at issue therefore mr sievers is not entitled to any deductions for the business use of his home beyond those that respondent conceded as discussed above however he may claim itemized_deductions for his qualified_residence business_expense deductions taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are not allowed a deduction for personal living or family_expenses except where specifically allowed by the code again deductions are a matter of legislative grace and taxpayers must maintain sufficient records to establish the amounts of deductionsdollar_figure certain expenses are subject_to strict substantiation rules under sec_274 such expenses include those relating to travel meals and entertainment gifts and listed_property under sec_280f for the years at issue listed_property included passenger automobiles any other_property used as a means of sec_162 sec_262 indopco inc v commissioner u s pincite sec_6001 sec_1_6001-1 income_tax regs transportation computers and cellular telephones to comply with the strict substantiation rules the taxpayer must substantiate either through adequate_records or through sufficient evidence that corroborates the taxpayer’s testimony the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to any others who may have benefited by the expense to substantiate by adequate_records the taxpayer must maintain an account book log diary or similar record and documentary_evidence to establish each element of an expenditure while a contemporaneous log is not required a taxpayer’s subsequent reconstruction of his or her expenses requires corroborative evidence to support such a reconstruction the corroborative evidence coupled with the reconstruction can elevate that subsequent reconstruction to the same level of credibility as a contemporaneous recorddollar_figure sec_280f sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date car and truck expenses for each year mr sievers claims that he is entitled to deductions for car and truck expenses_incurred in the operation of his landscaping business these expenses consist of fuel repairs and other expenses respondent conceded portions of the expenses for and but mr sievers asserts that he is entitled to deduct additional_amounts for and mr sievers provided a log that he and his accountant created using the bank records and canceled checks both the log and the supporting documents were provided to the court through stipulated exhibits the log included the date vendor and amount of each purchase mr sievers also provided testimony regarding a repair in as well as his fuel expenses for each year mr sievers provided an invoice and a demand letter that threatened legal action unless he paid the total amount due of dollar_figure the repairs were made to one of the vehicles mr sievers used in his landscape business in mr sievers also credibly testified that the dealership demanded that he pay the amount in cash the stipulated exhibits include copies of the front and back of the processed withdrawal slip for the exact same amount as well as an entry in mr sievers’ bank records mr sievers’ testimony coupled with the corroborative evidence establish that he is entitled to the business_expense deduction for this repair mr sievers and his workers used multiple vehicles and both heavy and light equipment in the landscaping business the log reflects more than purchases of fuel in a single year including many days with multiple purchases the log does not include any purchases while mr sievers was in arizona mr sievers credibly testified about the vehicles and equipment he used in his business and the amounts of fuel they required the log and the supporting bank records corroborate mr sievers’ testimony concerning his fuel expenses for each year therefore mr sievers is entitled to the business_expense deduction for his fuel for each year depreciation and sec_179 expensing mr sievers claims that he is entitled to a deduction for depreciation of equipment used in his landscaping business for each year and a deduction under sec_179 for respondent conceded a portion of the depreciation deduction for but disallowed the entirety of the sec_179 deduction and the depreciation for each of and sec_167 allows a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business the period of depreciation begins when the asset is placed_in_service placed_in_service means the time that property is first placed by the taxpayer in a condition or state of readiness and availability for a specifically assigned function whether for use in a trade_or_business for the production_of_income in a tax-exempt activity or in a personal activitydollar_figure mr sievers provided bills of sale and canceled checks for all of the items for which he claims depreciation with one exception the documents and his testimony corroborate that mr sievers and groundscape made the purchases the dates of purchase the costs descriptions of the property and the date each item was placed_in_service the one exception is that mr sievers’ father purchased the ford f-350 super duty on date and there is no record of its being sold to mr sievers or groundscape or being placed_in_service on that date accordingly mr sievers is entitled to depreciation_deductions for each year except those attributable to the ford f-350 super duty purportedly placed_in_service on date sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed in sec_1_167_a_-10 income_tax regs sec_1_167_a_-11 sec_1_179-4 income_tax regs service within certain dollar limitations the election must specify the items to which the election applies and the portion of the cost of each item that is to be taken into account under sec_179 moreover a sec_179 election must be made on the taxpayer’s first income_tax return whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the original return for such year an election made under sec_179 and any specifications contained in the election may not be revoked modified or changed without the secretary’s consentdollar_figure although respondent conceded the addition_to_tax for failure to timely file a return for the return mr sievers claims to have timely filed for is not in the record mr sievers did not testify at trial regarding the content of this original return further mr sievers did not allege either in documents filed with the court or at trial that he made an election under sec_179 on his original return even the two sets of returns that he submitted while this case has see sec_179 see sec_179 sec_1_179-5 and income_tax regs see 116_tc_206 sec_1 a income_tax regs see sec_179 king v commissioner tcmemo_1990_548 been pending are inconsistent in this regard mr sievers has the burden of proving that he made an election under sec_179 on his original return and he has not met his burden accordingly mr sievers is not entitled to a business_expense deduction under sec_179 for materials_and_supplies mr sievers claims that he is entitled to business_expense deductions under sec_162 for materials_and_supplies for each year respondent conceded that mr sievers was entitled to most of these expense deductions for and about half of these expense deductions for each of and the amounts respondent disallowed for and are consistent with the amounts mr sievers testified he spent on renovating his minnesota home in those years home renovation expenses are personal and not deductible as business_expenses therefore mr sievers is not entitled to business_expense deductions for materials_and_supplies in excess of the amounts respondent conceded on the first return mr sievers provided while this case has been pending he claimed a sec_179 deduction for only the ford f-350 super duty purchased by his father on the second return he claimed a sec_179 deduction for both the ford f-350 super duty and a jeep even if mr sievers had claimed the sec_179 deduction for the ford f-350 super duty on his original return he would not be entitled to the deduction because the record does not support that either he or his business owned that vehicle sec_262 tuition mr sievers claims that he is entitled to a business_expense deduction for tuition as other expenses on his schedule c for respondent conceded a small amount of other expenses for it is not clear whether respondent’s concession relates to mr sievers’ tuition expenses or to one of the other three items he listed under other expenses the parties provided a form 1098-t tuition statement issued to mr sievers for however the copy of the check that corroborated the payment was drawn on mr sievers’ father’s account further mr sievers did not explain how this expense related to his landscaping business taxpayers are allowed a deduction for payment of qualified_tuition_and_related_expenses incurred during the taxable_year q ualified tuition and related expenses include tuition and fees paid_by a taxpayer on his or her own behalf or on behalf of a spouse or a dependent it is clear that mr sievers did not pay the amount reflected on the form 1098-t therefore he is not entitled to a deduction for qualified tuition nor is he entitled to a business_expense deduction for the tuition see sec_222 see sec_25a sec_222 cancellation_of_indebtedness_income respondent included income_from_discharge_of_indebtedness in in the notice_of_deficiency on the basis of a form 1099-c cancellation of debt issued by ford motor credit co mr sievers asserts that a vehicle he purchased as the president of groundscape in was a lemon and that ford agreed to take the vehicle back as a trade-in for the ford f-350 super duty in response to a summons ford motor credit co provided documents including the date sale and financing contract the business_credit application and other records those records show that mr sievers had made only one timely payment and two late payments between april and november when the vehicle was repossessed and then sold at auction in december of the records also show that the proceeds of the auction were applied to mr sievers’ outstanding liability leaving a remaining balance of approximately dollar_figure in ford motor state ‘lemon laws’ typically provide that if the manufacturer cannot fix the defective part to conform to the express warranty after a ‘reasonable number of attempts’ and the nonconformity ‘substantially impairs’ the vehicle’s value or use the manufacturer must replace the vehicle or refund the purchase_price chrysler corp v commissioner tcmemo_2000_283 aff’d 436_f3d_644 6th cir credit co issued the form 1099-c reporting cancellation_of_indebtedness_income of dollar_figure mr sievers’ version of events regarding the vehicle is not supported by the record as discussed the ford f-350 super duty was purchased by mr sievers’ father in march of four months after the vehicle was repossessed and the vehicle identification_number of the vehicle his father traded in does not match that of the repossessed vehicle gross_income generally includes income from the discharge_of_indebtedness the rationale of this principle is that the cancellation of indebtedness provides the debtor with an economic benefit that is equivalent to income when a taxpayer realizes cancellation_of_indebtedness_income is a the business_credit application mr sievers completed listed groundscape’s name and taxpayer_identification_number as well as his own name and social_security_number the records from ford motor credit co include two forms 1099-c one issued to mr sievers and one issued to groundscape each for dollar_figure respondent has not asserted that mr sievers has additional cancellation_of_indebtedness_income as a result of this second form 1099-c to groundscape and thus we do not address the second form 1099-c sec_61 see 284_us_1 216_f3d_537 6th cir aff’g tcmemo_1998_196 see also sec_108 question of fact to be determined on the basis of the evidence a debt is deemed discharged the moment it becomes clear that the debt will never be repaid any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration a bookkeeping entry by a creditor does not result in discharge_of_indebtedness income the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness we have held that a rebuttable_presumption arises that an identifiable_event occurred in a calendar_year if during a testing_period generally months ending at the close of the year the see 41_tc_44 callan court co v commissioner tcmemo_1965_261 88_tc_435 cozzi v commissioner t c pincite citing 274_us_398 see also sec_1_6050p-1 iv income_tax regs providing an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes including the expiration of a 36-month nonpayment testing_period see kleber v commissioner tcmemo_2011_233 citing cozzi v commissioner t c pincite owens v commissioner tcmemo_2002_253 aff’d in part rev’d in part and remanded 67_fedappx_253 5th cir creditor has received no payments from the debtor the records reflect that the last payment ford motor credit co received from mr sievers was in date the 36-month period ended during and ford motor credit co issued the form 1099-c in mr sievers has not rebutted the presumption that the debt was discharged in therefore he had discharge_of_indebtedness income for additions to tax in the notice_of_deficiency respondent determined that mr sievers is liable for additions to tax for failure to timely file his income_tax return and failure to timely pay his tax sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure to pay was due to reasonable_cause and not willful neglect respondent bears the burden of production with respect to kleber v commissioner tcmemo_2011_233 citing sec_1 6050p- b iv income_tax regs the penalty and the additions to tax mr sievers then bears the burden of proving any defensesdollar_figure mr sievers conceded that he did not file a income_tax return and mr sievers did not allege that he made any payment toward his liability further mr sievers did not assert that these failures were due to reasonable_cause and not willful neglect therefore mr sievers is liable for the additions to tax under sec_6651 and for accuracy-related_penalty in the notice_of_deficiency issued to mr sievers respondent determined an accuracy-related_penalty under sec_6662 for sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax as with the sec_6651 additions to tax respondent bears the burden of production as to the penalty the penalty will not apply to any portion of an underpayment for which a taxpayer establishes see sec_7491 see 116_tc_438 sec_7491 that he or she had reasonable_cause and acted in good_faith as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in question an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure mr sievers’ exact underpayment for depends on the rule_155_computations if these computations establish a substantial_understatement of sec_6664 sec_6662 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs sec_6662 income_tax for any year respondent has met his burden even if this is not the case mr sievers is still liable for the penalty because he acted with negligence respondent has the burden of production for negligence mr sievers did not introduce adequate_records at trial to substantiate many of the deductions disallowed in the notice_of_deficiency or those claimed in the later prepared return for likewise mr sievers did not provide any evidence or testimony to prove that he acted with reasonable_cause and in good_faith with respect to the disallowed deductions accordingly mr sievers is liable for the sec_6662 penalty for conclusion mr sievers is entitled to deductions for mortgage interest and real_estate_taxes as well as some additional deductions for business_expenses as discussed above additionally mr sievers received cancellation_of_indebtedness_income for finally mr sievers is liable for the additions to tax under sec_6651 and for and is liable for the accuracy-related_penalty under sec_6662 for see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285 in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
